          Case 2:19-cv-01869-RAJ-JRC Document 113 Filed 12/08/20 Page 1 of 1




1
2
3
4
5
                             UNITED STATES DISTRICT COURT
6                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
7
     STEPHANIE TAYLOR, et al.,
8
                   Plaintiffs,
9                                                      Case No. 2:19-cv-01869-RAJ-JRC
           v.
10                                                     ORDER
     ROSS MACDOUGALL, et al.,
11
12                 Defendants.

13
14         Having reviewed the Report and Recommendation of the Honorable J. Richard

15   Creatura, United States Magistrate Judge, any objections or responses thereto, and the
     remaining record, the Court finds and ORDERS:
16
           (1) The Court ADOPTS the Report and Recommendation (Dkt. # 59).
17
           (2) Olympia Defendants’ Motion for Summary Judgment (Dkt. # 43) is
18
                GRANTED, and claims against the Olympia Police Department defendants
19
                are DISMISSED with prejudice.
20
           (3) The Clerk is directed to send copies of this Order to the parties and to Judge
21
                Creatura.
22
23         DATED this 8th day of December, 2020.
24
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27                                                   United States District Judge

28   ORDER – 1
